Ingraham, P. J. (concurring):
I fully concur with Mr. Justice Dowling in his opinion. I wish to add, however, that it seems, to me that the execution of this stipulation was of itself a settlement and determination of this action which prevented its continuance for any purpose. The stipulation was set up. by supplemental answer as a defense to the action and its effect was, I think, a final determination of this action and the plaintiff’s remedy, if the terms of the stipulation were not complied with, was a new action, based upon it.
Judgment reversed, new trial ordered, costs to appellants to abide event.'